 



Exhibit 10.15
DESCRIPTION OF MANAGEMENT BONUS PLANS
The Company’s officers and certain key managers are included in a bonus plan
(the “Bonus Plan”). Each Bonus Plan participant is notified of a dollar amount
or the percentage of base salary up to which he or she is eligible to earn as a
bonus and the goals which much be achieved to be eligible to receive such bonus.
For fiscal year 2008, the percentages range from 10% to approximately 65% of
base salary and the goals are or include (a) the participant receiving an
overall job performance rating of “Effective” or better and (b) the Company
earning net income within or above a specified range (the “Eligibility Range”).
For participants below the senior vice president level, each participant must
also achieve (or be part of a department which achieves) specific goals for
departmental or individual performance. Below the low end of the Eligibility
Range bonuses are not expected to be paid. Within the Eligibility Range, the
percentage of the maximum potential bonus which participants are eligible to
earn increases as net income increases. If net income is at or above the highest
level within the Eligibility Range, each participant is eligible to earn his or
her maximum bonus potential. The final determination of all bonus payments to
executive officers is made by the Compensation Committee of the Board of
Directors. The final determination of all other bonus payments is made by
Mr. Wildrick.
Mr. Wildrick does not participate in the Bonus Plan. The employment agreement
between the Company and Mr. Wildrick entitles Mr. Wildrick to a bonus of up to
250% of his base salary upon achievement by the Company of certain specified
earnings per share goals, payable quarterly. The goals were established in
fiscal year 2003 for each year of the current term of Mr. Wildrick’s employment
agreement (fiscal year 2004 through fiscal year 2008).

 

 